Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 23 November 1799
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth


Newyork Novr. 23rd. 99
Sir
I enclose to you a letter which I have just written to Col. Parker.
When I shall be informed of your arrival within the limits of your district all correspondence between me and the particular Officers in that district will, of course, cease, unless you should think it proper that I should continue to direct them in matters that relate to the recruiting service.
I would request an explanation on this point.
Gl. Pinckney

